          Case 2:20-cr-00165-ODW Document 31 Filed 05/06/21 Page 1 of 1 Page ID #:153
TRACY L. WILKISON
Acting United States Attorney
Thomas Rybarczyk (Cal. Bar No. 316124)
Assistant United States Attorney
1500 United States Courthouse


                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA                                    CASE NUMBER:

                                                                              CR 20-165-ODW
                                             PLAINTIFF(S)
                             v.
RICARDO PACHECO                                                      NOTICE OF MANUAL FILING
                                                                           OR LODGING
                                           DEFENDANT(S).

PLEASE TAKE NOTICE:
       Pursuant to Local Rule 5-4.2, the following document(s) or item(s) are exempt from electronic filing,
and will therefore be manually ✔ Filed          Lodged : (List Documents)
GOVERNMENT'S EX PARTE APPLICATION FOR ORDER SEALING DOCUMENTS [FILED UNDER
SEAL]; [PROPOSED] ORDER SEALING DOCUMENTS [FILED UNDER SEAL]; GOVERNMENT'S UNDER
SEAL DOCUMENTS [FILED UNDER SEAL]




Reason:
 ✔        Under Seal
          In Camera
          Items not conducive to e-filing (i.e., videotapes, CDROM, large graphic charts)
          Per Court order dated:
          Other:




May 6, 2021                                                   Thomas F. Rybarczyk
Date                                                          Attorney Name
                                                              United States of America
                                                              Party Represented


Note: File one Notice of Manual Filing or Lodging in each case, each time you manually submit a document(s).
G-92 (05/15)                             NOTICE OF MANUAL FILING OR LODGING
